UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 VALERIA HUTCHINSON,                                 )
                                                     )
                      Plaintiff,                     )
                                                     )
               v.                                    )   Civil Case No. 09-1790 (RJL)
                                                     )
 DISTRICT OF COLUMBIA, et al.,                       )
                                                     )
                                                     )
                      De&ndanb.                      )


                               MEMORANi;;;ORDER
                                   (June   jL, 2010) [# 2, #3]
       Plaintiff, Valeria Hutchinson ("plaintiff'), brings this action against defendants the

D.C. Government ("the District") and D.C. Public Schools ("DCPS") (collectively,

"defendants") seeking attorney's fees under the Individuals with Disabilities in Education

Act ("IDEA"), 20 U.S.C. § 1415, et seq. Now before the Court is defendants' Motion to

Dismiss [#2] the complaint for failure to meet the pleading requirements set out in Rule

8(a) of the Federal Rules of Civil Procedure and plaintiffs Opposition to Defendant's

Notice of Removal [#3], which the Court will treat as a Motion to Remand. For the

following reasons, based on the pleadings, the relevant law, and the entire record herein,

plaintiffs remand motion is DENIED and defendants' Motion to Dismiss is GRANTED.

                                            ANALYSIS

      On August 20,2009, plaintiff filed this action for attorney's fees after prevailing at

an IDEA hearing in the Superior Court of the District of Columbia. Because the


                                                 1
complaint sought relief under a federal statute, IDEA, among others, defendants sought to

remove the case to this Court on September 18,2009. Defendants subsequently filed a

motion to dismiss on September 23,2009. Instead of opposing the motion to dismiss,

plaintiff opposed removal of her suit on October 1, 2009. Plaintiff s complaint, in its

entirety, states as follows:

        Defendant, the District of Columbia Public Schools (DCPS), failed and
        refused to pay the Plaintiffs attorney's fee after she prevailed in an
        Individuals with Disabilities Education Act (IDEA) hearing regarding
        DCPS' failure to provide 'free appropriate public education' to the
        Plaintiffs child enrolled in the DCPS. The failure to pay the said attorney's
        fee violates IDEA, DC laws & regulations mandating payment of attorney's
        fees to prevailing parents, whether reliefs are obtained or not.

        Removal to federal district court is permitted, of course, where the district court

has original jurisdiction over the claim. 28 U.S.C. § 1441(a)-(b); see Caterpillar, Inc. v.

Williams, 482 U.S. 386, 392 (1987). Indeed, the district court must remand when it lacks

subject matter jurisdiction over the claim. 28 U.S.C. § 1447(c); see also 14C Charles A.

Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure § 3739

(4th ed.). But, concurrent state court jurisdiction does not destroy federal subject matter

jurisdiction and require remand. See, e.g., Warren v. United States, 932 F.2d 582, 585

(6th Cir. 1991); Dorsey v. City o/Detroit, 858 F.2d 338,341 (6th Cir. 1988).

        Because plaintiffs claim here is made pursuant to a federal statute, the Court finds

that it has subject matter jurisdiction over this matter under 28 U.S.C. § 1331 and that the

Motion to Remand the case must be DENIED.l



1 Theplaintiff makes two additional arguments for remand identical to those made in
Gray v. D.C. Public Schools et al., No. 09-1806, 2010 WL 668266 (D.D.C. Feb. 25,
                                              2
       Defendants next contend that the complaint fails to meet the requirements of Rule

8(a), because it does not identify the factual, statutory, or regulatory basis of her claim. I

agree. Federal Rule of Civil Procedure 8(a) states the minimum requirements for

complaints. Fed. R. Civ. P. 8(a). It requires that a complaint contain a short and plain

statement of the grounds for federal jurisdiction, a short and plain statement showing that

the plaintiff is entitled to relief, and a demand for judgment for the relief sought. Those

minimum requirements are designed to provide a court with sufficient information to

determine whether it has jurisdiction over the claims, and to provide defendants with

sufficient notice of the claims being asserted in order to allow defendants to prepare a

responsive answer and an adequate defense and to determine whether the doctrine of res

judicata applies. See Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). While a

plaintiff is not required to "plead law or match facts to every element of a legal theory" in

her complaint, Sparrow v. United Air Lines, Inc., 216 F.3d 1111, 1115 (D.C. Cir. 2000)

(quotations and citations omitted), the complaint must be sufficient to "give the defendant

fair notice of what the ... claim is and the grounds upon which it rests," Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). Plaintiffs complaint

unfortunately falls short of the liberal pleading standard. It fails to identify the facts

underlying plaintiff s claim, including the proceedings at which plaintiff claims to have

prevailed and that are the basis for the current suit for attorney's fees. In addition, it fails

2010): that plaintiffs suit for fees is a breach-of-contract claim and therefore does not
involve a federal question; and that Blackman-Jones Consent Decree applies to plaintiffs
claims and precludes federal jurisdiction. See generally PI. Mot. [#3]. For the reasons
those arguments were dismissed in Gray, this court also denies the Hutchinson's
arguments here and finds that removal was proper.
                                               3
to identify the laws, in addition to IDEA, under which plaintiff seeks relief. Nor does it

describe defendants' refusal to pay those fees, or any of the attendant circumstances.

Though the Federal Rules do not require much from a plaintiff seeking relief from the

federal courts, they require more than what plaintiff has stated here. The complaint, as

written, lacks the required specificity to enable defendants to understand the precise

nature of the claims against them.

       F or all these reasons, it is hereby

       ORDERED that the plaintiff's Motion to Remand [#3] is DENIED.

       ORDERED that the District's Motion to Dismiss [#2] is GRANTED without

prejudice.



       SO ORDERED.

                                                  f)J
                                                  'l~~
                                                  RICHA          EON
                                                  United States District Judge




                                              4